                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                   5:19-CV-106-D


PENN NATIONAL SECURITY                        )
INSURANCE COMPANY,                            )
                                              )
                               Plaintiff,     )
                                              )
                    v.                        )              ORDER
                                              )
LINK.ONE SRC, LLC,                            )
                                              )
                               Defendant.     )


       On March 15, 2019, Penn National Security Insurance Company ("Penn National." or

''plaintiff'), filed a complaint under 28 U.S.C. § 2201 seeking a declaratory judgment against

LinkOne SRC, LLC, formerly known as Sun River Service Company, LLC ('_'LinkOne" or

"defendant'') [D.E. l]. On June 20, 2019, LinkOne answered and filed counterclaims under North

Carolina law for breach of contract and unfair and deceptive acts [D.E. 12]. On July 11, 2019, Penn

National answered LinkOne's counterclaims [D.E. 16].

       On September 14, 2020, Penn National moved for summary judgment on its declaratory

judgment claim and on LinkOne's unfair and deceptive acts counterclaim [D.E. 34] and filed a

memorandum, statement ofmaterial facts, and exhibits in support [D.E. 35, 36, 41]. That same day,

LinkOne moved for summary judgment on Penn National's declaratory judgment claim and on its

breach of contract counterclaim [D.E. 37] and filed a memorandum, statement ofmaterial facts, a]).d

exhibits in support [D.E. 38, 39, 40]. On October 5, 2020, Penn National responded in opposition

to LinkOne's motion for summary judgment [D.E. 43] and responded to LinkOne's statement of

material facts [D.E. 44]. That same day, LinkOne responded in opposition to Penn National's

motion for ,mmmary judgment [D.E. 45], responded to Penn National's statement of material facts

[D.E. 46], and filed exhibits in support [D.E. 47]. On October 19, 2020, Penn National replied [D.E.
    48] and Link:One replied [D.E. 49]. AB explained below, the court grants Link:One's motion for

~   summary judgment on its breach of contract claim, denies Penn National's motion for summary

    judgment on its declaratory relief claim, and denies Penn National's motion for summary judgment

    on Link:One's unfair and deceptive acts claim.

                                                       I.

            Link:One is a North Carolina limited liability company based in Wilson, North Carolina, that

    provides fresh and frozen raw meat ingredients to the pet food industry. See Compl. [D.E. 1] 1 S;

    [D.E. 40-6] 4, 8. Penn National is an insurance company and a Pennsylvania corporation with its

    principal place of business in Harrisburg, Pennsylvania. See Compl. 14. Penn National conducts

    business in North Carolina. Id.

            On May 1S, 2018, Penn National issued Link:One a commercial general liability policy,

    policynumberCX9 064812S, with effective dates May 1S,2018, to May 1S,2019. See [D.E. 40-1]

    3. The policy's Section I, Coverage A states, in~ alia, that Penn National will provide up to

    $1,000,000 in coverage for ''those sums that the insured becomes legally obligated to pay as damages

    because of ... 'property damage' to which this insurance applies." Id. at 3, 128. The policy defined

    key terms, provided endorsements for various types ofcoverage, and excluded certairi damages from

    recovery. See id. at 102, 133, 143-46, 1S7.

           One ofLink:One's principal customers is Mars Petcare U.S., Inc. ("Mars"). See [D.E. 40-6]

    9. Mars manufactures pet food in Columbus, Ohio. See [D.E. 40-2] ,r,r 2-3. Mars's Ohio facility

    is a "high-volume" pet food manufacturing facility and manufactures approximately 240,000 metric

    tons of pet food annually. See id. In July 2018, Link:One regularly shipped its products, including

    its chicken blend product, to Mars's Ohio facility. See [D.E. 40-6] 9, 12.
           In July 2018, aLink:One employee left a cleaning brush in a tanker truck which Link.One then

    filled with Link:One' s chicken blend product and delivered to Mars' s Ohio facility. See id. at 23-24,
    31; [D.E. 44] ,r,f 2S, 27-28. On July 22 and 24, 2018, Mars discovered pieces of this brush in the

                                                      2
Mars production line during routine checks of equipment, ingredients, and mixed goods. See [D.E.

40-2] ~ 5. Because of the contamination, Mars shut down its production line for cleaning, and had

to destroy and dispose of its contaminated raw ingredients and finished products. See id. ,r,r 7-16; ·

[D.E. 40-3] 1-2. As a result, Mars suffered losses related to raw ingredients, finished products, labor

charges, plant downtime costs, and disposal fees totaling $1,068,602.78. See [D.E. 40-2] ,r,r 7-19;

[D.E. 40-3] 1-2. Of those losses, $65,402.48 were for loss of Link.One's "Chicken Blend Fresh."

[D.E. 40-3] 2.

       Mars determined that the brush contamination came fromLinkOne's July2018 chicken blend

delivery and informed LinkOne of itc; damages. See [D.E. 40-2] ~ 5. On August 22, 2018, LinkOne

notified Penn National ofthe contamination incident and ofMars's claim and sought indemnification

under the commercial general liability policy. See [D.E. 40-5] 5. Penn National initiated an

investigation of the claim and notified LinkOne that it reserved all rights under the parties'

commercial general liability policy. See [D.E. 36-1] 83; [D.E. 36-16] 7.

       During the investigation, LinkOne provided Penn National with documentation of Mars's

damages claims. In October 2018, Penn National determined that it required further documents from

Mars to substantiate those claims. See [D.E. 47-2] 8-10, 20-23, 68-69; [D.E. 47-4] 1-2. Penn

National halted its investigation and requested documents from Mars. See id. Mars agreed to

provide the documents as long as Penn National agreed to sign anon-disclosure agreement to protect

Mars's confidential information. See [D.E. 40-2] ff 21-25. Without consulting counsel, Penn

National refused to sign the non-disclosure agreement, declined to investigate LinkOne' s claim any

further, and declined to review documents from Mars. See [D.E. 47-2] 40-42; [D.E. 47-3] 28-29

       On November 30, 2018, Mars notified LinkOne that it would pursue legal action unless

LinkOne paid Mars damages for the July 2018 contamination incident. See [D.E. 40-6] 29-30. To

avoid litigation, LinkOne promised to pay Mars $750,000. See id. at 28. As of December 11, 2018,

however, Penn National had not reached a coverage determination. See [D.E. 40-5] 18-20.

                                                  3
Nonetheless,PennNationalapprovedLink0ne's$750,000paymenttoMars. Seeid.at20. LinkOne

signed a settlement agreement with Mars and made this payment to Mars on December 13, 2018.

See [D.E. 40-4] ,r 10; [D.E. 47-3] 32.

       On March 15, 2019, Penn National sent LinkOne a letter denying coverage for the majority

ofLinkOne's claim. See [D.E. 40-10]. In the letter, Penn National recited the policy's coverage and

exclusionary provisions and stated that it was denying coverage because LinkOne's "claimed

damages are not due to 'property damage"' as defined in the policy and because ''the product recall

exclusion and exclusion to property not physically injured preclude coverage for the claimed

damages." Id. at 2-3. Notwithstanding its denial of coverage for LinkOne's other damages, Penn
                                               I


National offered to pay the $33,122.87 for the costs associated with Mars's plant downtime costs,

but provided no explanation for why it believed that amount "may be afforded coverage." Id. at 3.

As a condition ofmaking the $33,122.87 payment, Penn National required LinkOne to release Penn

National of any and all claims. See [D.E. 47-3] 35. LinkOne refused Penn National's offer. Penn

National filed this action the same day. See [D.E. 1] .

      . OnMay23,2019,LinkOneissuedMarsapaymentfor$318,602.78, bringingLinkOne'stotal

payments to Mars to $1,068,602.78. See [D.E. 40-4]        ,r 11.   After the payment, Mars released

LinkOne from all claims concerning the contamination incident See [D.E. 40-2] ,r 26.

                                                   II.

       Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372,378 (2007); Anderson

v. Libeny Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking ~ummary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Con,. v. Catrett. 477 U.S. 317, 325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

                                                   4
in its pleading, see Anderson, 477 U.S. at 248, but ''must come forward with specific facts showing

that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for summary

judgment should determine whether a genuine issue of material fact exists for trial. See Anderson,

477 U.S. at 249. In making this determination, the court must view the evidence and the inferences

drawn therefrom in the light most favorable to the nonmoving party. See Harris, 550 U.S. at 378.

        A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy. 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderson, 477 U.S. at 248; Hux v. City ofNewnort News, 451

F.3d 311, 315 (4th Cir. 2006). "When cross-motions for summary judgment are before a court, the

court examines each motion separately, employing the familiar standard under Rule 56 ofthe Federal

Rules of Civil Procedure." Desmond v. PNGI Charles Town Gaming, L.L.C., 630 F.3d 351,354

(4th Cir. 2011).

       This court has subject-matter jurisdiction based on diversity. See 28 U.S.C. § 1332. Thus,

the court applies state substantive law and federal procedural rules. See Erie R.R. v. Tompkins, 304

U.S. 64, 78--80 (1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002).

       The dispute requires this court to apply North Carolina law. Accordingly, this court must             j




predict how the Supreme Court ofNorth Carolina would rule on any disputed state law issues. See

Twin City Fire Ins. Co. v. Ben Am.old-Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir.

2005). In doing so, the court must look first to opinions of the Supreme Court of North Carolina.

See id.; Parkway 1046. LLC v. U.S. Home Corp., 961 F.3d 301, 306 (4th Cir. 2020); Stahle v. CTS

                                                    5
~ 817 F.3d 96,      100 (4th Cir. 2016). Ifthere are no governing opinions from the Sup~eme Court

of North Carolina, this court may consider the opinions of the North Carolina Court of Appeals,

treatises, and ''the practices of other states." Twin Ci1y Fire Ins. Co., 433 F.3d at 369 (quotation

omitted). In predicting how the highest court of a state would address an issue, this court must

''follow the decision of an intermediate state appellate court unless there is persuasive data that the

highest court would decide differently." Town ofNags Head v. Toloczk:o, 728 F.3d 391, 398 (4th

Cir. 2013) (quotation omitted); see Hicks v. Feiock, 485 U.S. 624, 630 & n.3 (1988). Moreover, in

predicting how the highest court of a state would address an issue, this court "should not create or

expand a [s]tate's public policy." Time Warner Ent-Advance/Newhouse P'ship v. Carteret-Craven

Blee. Membership Cor;p.• 506 F.3d 304, 314 (4th Cir. 2007) (alteration and quotation omitted); see

Day & Zimmennann Inc. v. Challoner, 423 U.S. 3, 4 (1975) (per curiam); Wade v. Danek Med.,

Inc., 182 F.3d 281,286 (4th Cir. 1999).

                                                  A.

       LinkOne moves for summary judgment on its breach of contract claim alleging that Penn

National breached the commercial general liability policy by not providing coverage for LinkOne' s

damages claim. Penn National opposes LinkOne's motion and moves for summary judgment on

PennNational's claim seeking declaratory reliefthat the commercial general liability policy does not

provide coverage for LinkOne's claim.

       Under North Carolina law, a breach of contract claim involves two elements: (1) the

existence of a valid contract and (2) breach of the terms of that contract. See McLamb v. T.P. Inc.,

173N.C.App. 586,588,619 S.E.2d577, 580(2005);Poorv. Hill, 138N.C.App.19,26, 530S.E.2d
838, 843 (2000). A breach of a contract occurs where there is "[n]on-performance[,] ... unless the
person charged ... shows some valid reason which may excuse the non-performance; and the burden

of doing so rests upon him." Caterv. Barker, 172N.C. App. 441,447,617 S.E.2d 113,117 (2005),
a:ff'g, 360 N.C. 357, 625 S.E.2d 778 (2006) (quotation omitted); see Abbington SPE, LLC v. U.S.

                                                  6
 Bank Nat'! Ass'n, 352 F. Supp. 3d 508, 517 (E.D.N.C. 2016), aff'd, 698 F. App'x 750 (4th Cir.

 2017) (per curiam) (unpublished). An insurance policy is a contract, and the policy's provisions

 govern the rights and duties of the contracting parties. See Gaston Cncy. Dyeing Mach. Co. v.

 Northfield Ins. Co., 351 N.C. 293, 299, 524 S.E.2d 558, 563 (2000); C.D. Spangler Constr. Co. v.

 Indus. Crankshaft & Eng'g Co., 326 N.C. 133, 142,388 S.E.2d 557, 562 (1990). The insured party

 "has the burden of bringing itself within the insuring language of the policy." Nelson v. Hartford

 Underwriters Ins. Co., 177 N.C. App. 595, 606, 630 S.E.2d 221, 229 (2006) (quotation omitted).

 "Once it has been determined that the insuring language embraces the particular claim or injury, the

 burden then shifts to the insurer to prove that a policy exclusion excepts the particular injury from

 coverage." Id., 630 S.E.2d at 229; see Fortune Ins. Co. v. Owens, 351 N.C. 424, 430, 526 S.E.2d

 463,467 (2000); Nationwide Mut. Fire Ins. Co. v. Allen, 68 N.C. App. 184,188,314 S.E.2d 552,

 554 (1984).

        Under North Carolina law, interpreting a written insurance contract is a question oflaw for

 the court. See Briggs v. Am. & Efird Mills, Inc., 251 N.C. 642, 644, 111 S.E.2d 841, 843 (1960);

 N.C. Farm Bureau Mut. Ins. Co. v. Mizell, 138 N.C. App. 530, 532, 530 S.E.2d 93, 95 (2000).

 "Where a policy defines a term, that definition is to be used. Ifno definition is given, non-technical

 words are to be given their meaning in ordinary speech, unless the context clearly indicates another

 meaning was intended." Gaston Cncy., 351 N.C. at 299, 524 S.E.2d at 563 (quotation omitted); see

 PlumProps.. LLCv.N.C.FarmBureauMut.Ins. Co.,254N.C.App. 741,744,802 S.E.2d 173,175

 (2017); Mizell, 138 N.C. App. at 532-33, 530 S.E.2d at 95. When interpreting a written insurance

 policy under North Carolina law, ''the goal of construction is to arrive at the intent of the parties
when the policy was issued." Gaston Cncy., 351 N.C. at 299, 524 S.E.2d at 563 (quotation omitted);

· see Stewart Eng'g, Inc. v. Cont'l Cas. Co., No. 5:15-CV-377-D, 2018 WL 1403612, at *3-4

 (E.D.N.C. Mar. 20, 2018) (unpublished),     aff'g, 751 F. App'x 392 (4th Cir. 2018) (per curiam)
 (unpublished); Plum Props., 254 N.C. App. at 744, 802 S.E.2d at 175. Moreover, when interpreting

                                                   7
a written insurance policy under North Carolina law, courts construe ambiguous coverage clauses

broadly and ambiguous exclusionary clauses narrowly. See Plum Props., 254 N.C. App. at 744-45,

802 S.E.2d at 175-76; see Patrickv. Wake Cnty. De_p't ofHum. Servs., 188 N.C. App. 592, 596, 655

S.E.2d 920, 924 (2008).

       A court may engage in judicial construction only when the language used in the policy is

ambiguous. See Mizell, 138 N.C. App. at 532, 530 S.E.2d at 95. Under North Carolina law, courts

construe ambiguities against the insurer and in favor of the insured. See id.., 530 S.E.2d at 95.

Language is not ambiguous, however, "simply because the parties contend for differing meanings

to be given to the language." Id., 530 S.E.2d at 95. Rather, an ambiguity exists if the policy's

language is ''fairly and reasonably susceptible to either of the constructions for which the parties

contend." Blis Day Spa, LLC v. Hartford Ins. Qm., 427 F. Supp. 2d 621, 630 (W.D.N.C. 2006)

(quotation omitted); see Westchester Sur,plus Lines Ins. Co. v. Clancy & Theys Constr. Co., No.

5:12-CV-636-BO, 2014 WL 2157442, at •3 (E.D.N.C. May 23, 2014) (unpublished), aff'd inpm

683 F. App'x 259 (4th Cir. 2017) (unpublished).

       The parties contest whether LinkOne's damages claim is covered by the commercial general

liability policy's property damage coverage provision. See [D.E. 35] 7-13; [D.E. 38] 8-11.

LinkOne argues that Penn National improperly denied coverage where LinkOne caused ''property

damage" to Mars's ingredients, finished goods, and production line. See [D.E. 38] 8-11. Penn

National opposes LinkOne's claim and argues that ~ummary judgment is appropriate on its claim.for

declaratory relief because LinkOne has presented no evidence that shows damage to any product

other than LinkOne's own. See [D.E. 35] 7-9. Thus, Penn National asserts that LinkOne has not

brought itself within the insuring language of the policy and the policy provides no coverage for

LinkOne' s claim. Alternatively, Penn National argues that the commercial general liability policy's

exclusions preclude coverage. See id. at 9-13; [D.E. 48] 6-7.



                                                 8
                                                   i.

        The parties dispute whether the insuring language ofthe commercial general liability policy

covers LinkOne's claim. LinkOne argues that the damages Mars incurred are property damages as

well as damages "because of' property damage within the meaning of the policy. See [D.E. 38]

10-11; [D.E. 45] 10; [D.E. 49] 4. Penn National responds that LinkOne's alleged damages are not

property damage as defined by the policy and that LinkOne has failed to present sufficient evidence

to demonstrate that Mars's damages were caused by LinkOne's contaminated product. See [D.E.

35] 7-9; [D.E. 43] 7-11; [D.E. 48] 6.

        The court begins with the policy's language. The commercial general liability policy

provides: "We will pay those sums that the insured becomes legally obligated to pay as damages

because of ... 'property damage' to which this insurance applies." [D.E. 40-1] 128. The policy

defines ''property damage" as "[p]hysical injury to tangible property, including all resulting loss of

use of that property ... or [l]oss of use of tangible property that is not physically injured." Id. at

145.1




        1
          The policy also states that "[t]his insurance applies to ... 'property damage' only if ...
[the] 'property damage' is caused by an 'occurrence' that takes place in the 'coverage temtory' ..
. [and] occurs during the policy period[.]" [D.E. 40-1] 128. Penn National concedes that Link:One' s
claim was due to an "occurrence" that took place in the "coverage territory'' and during the ''policy
period." See [D.E. 35, 43, 48]. The policy defines "occurrence" as "an accident, including
continuous or repeated exposure to substantially the same general harmful conditions." [D.E. 40-1]
144. The policy also defines "coverage territorY,'' to include the United States of America. Id. at
142. The commercial general liability policy's period ran from May 15, 2018, to May 15, 2019.
See id. at 3. The parties do not contest these coverage requirements. LinkOne's employee
negligently left the cleaning brush in the tanker truck, unintentionally co11taminating LinkOne's
product before LinkOne shipped LinkOne's product to Mars's Ohio facility. See,~ [D.E. 40-7]
5-8. This incident meets the definition of an "accident," see Waste Mgmt. of Carolinas, Inc. v.
Peerless Ins. Co., 315 N.C. 688, 694, 340 S.E.2d 374, 379 (1986), and, therefore, satisfies the
policy's definition of"occurrence" where the policy does not otherwise define the term "accident."
See [D.E. 40-1] 144. Additionally, the alleged property damage occurred in July 2018, during the
policy period, and at Mars's Ohio facility, which is in the covered territory. See id. at 3, 142; [D.E.
40-2] 1 5; [D.E. 40-7] 5-8.

                                                  9
                                                                            ,'



        The commercial general liability policy does not define ''physical injury," ''tangible

property," or "loss of use." Thus, the court gives those non-technical terms their ordinary meaning.

See Gaston Cncy:., 351 N.C. at 299, 524 S.E.2d at 563. The term ''physical injury'' means any harm

or damage done to property, including coDtarnination ofthat property. See id. at 302--03, 524 S.E.2d

at 564-65; C.D. Spangler, 326 N.C. at 146, 388 S.E.2d at 565; Erie Ins. Exch. v. Builders Mut. Ins.

Co., 227N.C. App. 238,246, 742 S.E.2d 803, 810-11 (2013); Injuzy, Black's LawDictionary(l lth

ed. 2019). "Tangible property'' means property "having physical substance apparent to the senses,"

and includes items such as manufacturing facilities and goods and ingredients used in manufacturing.

Am. Online, Inc. v. St. Paul Mercury Ins. Co., 347 F.3d 89, 95 (4th Cir. 2003) (quotation omitted);

see Gaston Cncy:., 351 N.C. at 302--03, 524 S.E.2d at 564-65 (describing as tangible property a

pressure vessel used in dye manufacturing as well as :finished dye products and ingredients used in

dye manufacturing); Propeey, Black's Law Dictionary (11th ed. 2019) (defining tangible property

as "[p]roperty that has physical form and characteristics" as opposed to intangible property which

"lacks a physical existence" and includes items such as "stock options and business goodwill").

"Loss of use" means that property is unable to be employed to accomplish its usual purpose.

See Use, Black's Law.Dictionary (11th ed. 2019); see also Gaston Cncy:., 351 N.C. at 302, 524

S.E.2d at 564 (using Black's Law Dictionary to define the ordinary meaning ofan insurance policy's

undefined terms).

       Even viewing the evidence in a light most favorable to Penn National, LinkOne's claim is

one for physical injury to tangible property and for the loss ofuse oftangible property not physically

injured. In July 2018, a LinkOne employee left a cleaning brush in a tanker truck which LinkOne

then filled with LinkOne's "Chicken Blend Fresh" product
                                                      I
                                                         and delivered to Mars's Ohio facility.

See [D.E. 40-6] 23-24, 31; [D.E. 44] ft 25, 27-28. Thereafter, LinkOne's product contaminated

Mars's raw ingredients and :finished goods, causing a physical injury to Mars's tangible property.

See [D.E. 40-2] ft 5-16; Gaston Cncy:., 351 N.C. at 302--03, 524 S.E.2d at 564-65; C.D. Spangler,

                                                 10
326N.C. at 146,388 S.E.2dat565. LinkOne's coritaminated product also caused Mars to shutdown
   '
its manufacturing facility for cleaning, preventing Mars's equipment from being employed to

manufacture pet food, causing a loss of use of Mars's tangible property. Accordingly, LinkOne's

claim is for property damage within the commercial general liability policy's insuring language. See

[D.E. 40-1] 128.

       In opposition, Penn National argues that LinkOne's evidence only supports a claim for

damage to its own property which the policy does not cover. See [D.E. 35] 7-9; [D.E. 43] ~ ,

9-11; [D.E. 48] 2-4; The parties agree thatLinkOne cannot recover under the policy for damages

to its own product, including the $65,402.48 in property damage to LinkOne's "Chicken Blend

Fresh." See [D.E. 40-3] 2; [D.E. 43] 5; [D.E. 49] 2 &n.1. PennNational,however,attemptstotake

this argument a step too far by claiming that Mars's incorporation of LinkOne's contaminated

product into its ingredients and finished goods rendered Mars's ingredients and finished goods

LinkOne's products, thereby excluding claims for damages to them from the policy's property

damage coverage.

       In support, Penn National cites WisconsinPharmacal Co. v. Nebraska Cultures ofCalifornia,

Inc., 367 Wis. 2d 221,876 N.W.2d 72 (2016). See [D.E. 43] 7-8. In Wisconsin Pharm.acal, the

SupremeCourtofWisconsinaddressedwhetheraningredientsupplier'sinsurancepolicy'sproperty-

damage provision provided coverage for damages caused when the supplier provided the wrong

bacteria to a third-party for use in manufacturing a daily probiotic supplement.          See Wis.

Pharmacal Co., 367 Wis. 2dat231-33, 876N.W.2dat 76-77. The manufacturer sued the supplier

and the supplier's insurance provider. In determining whether the insurance policy's property

damage provision provided coverage, the Supreme Court of Wisconsin applied Wisconsin law and

held that "combining a defective ingredient with other ingredients and incorporating them into

                   •
supplement tablets formed an integrated system." Id. at 244, 876 N.W.2d at 82. The court then

reasoned that "damage by a defective component of an integrated system to either the system as a

                                                11
whole or other system components is not damage to 'other property."' Id. at 241,876 N.W.2d at

80-81 (alteration and quotation omitted). Thus, the court held that the supplier's damages claim did

not fall within the policy's property damage coverage. See id. at 262,876 N.W.2d at 91.

       Wisconsin Pharmacal is not controlling precedent or persuasive authority in light of North

Carolina law. See, e.g., Builders Mut. Ins. Co. v. Mitchell, 210 N.C. App. 657, 709 S.E.2d 528

(2011 ). In Builders Mutual, the North Carolina Court of Appeals addressed whether a contractor's

commercial general liability policy covered damages to a home caused by the installation of faulty

gutters. See id. at 662-63, 709 S.E.2d at 532-33. The court reasoned that property damagP.

provisions provided coverage because ''the property damaged," i.e., the home, ''was pi-eviously

undamaged and was not part of the [claimant's] work product [itself]," i.e., the gutters. Id. at

661-63, 709 S.E.2d at 532-33; see Prod. Sys., Inc. v. Amerisure Ins. Co., 167 N.C. App. 601,

606--07, 605 S.E.2d 663, 666-67 (2004). As in Builders Mutual, Mars's ingredients and products,

which were not part of Link:One's work product, were undamaged until mixed with Link:One's

coptaminated product. Accordingly, the court predicts that the Supreme Court of North Carolina

would hold that the commercial general liability policy's property damage provision provides

coverage for Mars's property damages, and rejects Penn National's contrary argument.

See Toloczko, 728 F.3d at 398; Twin City Fire Ins. Co., 433 F.3d at 369.2


       2
          Penn National also argues that Link:One cannot recover under the policy's property damagP.
provision because North Carolina law recognizes that liability insurance policies are not performance
bonds and do not provide coverage for claims arising out ofthe failure of insured' s product or work
to meet the quality or specifications for which the insured may be liable as a matter of contract. See
[D.E. 35] 8-9. In support, Penn National cites Barbee v. Harford Mutual Insurance Co., 330 N.C.
100,408 S.E.2d 840 (1991 ), and Western World Insurance Co. v. Carrington, 90 N.C. App. 520, 369
S.E.2d 128 (1988). Penn National's argument fails because the damages for which Link:One seeks
coverage are damages to Mars's property, notLink:One's own product. See W. World, 90 N.C. App.
at 524, 369 S.E.2d at 130-31 (holding that the property damage provision did not provide coverage
because "[t]he damages sought are solely for bringing the quality of the insured's work up to the
standard bargained for," and were not "damages claimed ... for damage to property other than that
of the insured, which was caused either by the defective work or product, or the need to repair or
replace that work or product."); see also Barbee, 330 N.C. at 102---04, 408 S.E.2d at 841-42

                                                 12
        Penn National also argues that the evidence is insufficient to demo~ that LinkOne's

contaminated product caused Mars's claimed damages. LinkOne, however, has presented the sworn

declaration of Gary Nicholson (''Nicholson"), the Site Director at Mars' s Ohio facility in July 2018.

See [D.E. 40-2]. Nicholson states that the brush contaminate "came from a load of raw ingredient

(fresh chicken blend) that was delivered to Mars from [LinkOne]." Id. ,r 5. Nicholson also states

that he is ''personally familiar'' with the damages that Mars suffered as a result of the brush

contamination incident and that those damages are accurately captured by "Wright Exhibit 16," a

spreadsheet describing Mars's damages that ''pertain solely to work that was required or loss that

occurred as a result of the July 2018 contamination incident." Id. ,r,r 8-19 ("Wright Exhibit 16" is

cited as [D.E. 40-3]). Penn National has presented no evidence contradicting Nicholson's statements

or Wright Exhibit 16, and its speculation does not suffice to defeat summary judgment. See, ~

Beale, 769 F.2d at 214. Even viewing the evidence in a light most favorable to Penn National, no

                                                                                   •
rational jury could find that LinkOne has failed to meet its burden to "bring itself within the

insuring language of the policy." Nelson, 177 N.C. App. at 606, 630 S.E.2d at 229 (quotation

omitted). Accordingly, the burden shifts to Penn National to prove that a policy exclusion applies.

See Fortune Ins. Co., 351 N.C. at 430, 526 S.E.2d at 467.

                                                  ii.

       Penn National argues that, even ifthe policy's property damage provision provides coverage

for LinkOne's claim, the policy's exclusions except LinkOne's damages claim from coverage.

Specifically, Penn National argues that the commercial general liability policy's ''product recall" and

"Impaired Property or Property Not Physically Injured" exclusions apply to LinkOne's claim. See

[D.E. 35] 9-10; [D.E. 43] 12-13; [D.E. 48] 6-7. LinkOne disagrees. See [D.E. 38] 18-20; [D.E.

45] 15-16; [D.E. 49] 6-7.


(deciding the case under the insurance policy's ''faulty work" exclusion, not the general principles
governing property damage provisions).

                                                  13
       The policy's product recall exclusion provides:

       n. Recall Of Products, Work Or Impaired Property

           Damages claimed for any loss, cost or expense incurred by you or others for the
           loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
           removal or disposal of:

           (1) "Your product'';
           (2) "Your work''; or
           (3) "Impaired property'';

           if such product, work, or property is withdrawn or recalled from the market or
           from use by any person or organization because of a known or suspected defect,
           deficiency, inadequacy or dangerous condition in it.

[D.E. 40-1] 133. The policy defines ''your product'' as:

       (1) Any goods or products, other than real property, manufactured, sold, handled,
           distributed or disposed ofby:

           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose business or assets you have acquired; and

       (2) Containers (other than vehicles), materials, parts or equipment furnished in
           connection with such goods or products.

Id. at 146. The policy's definition of ''your work" provides that the phrase:

       a. Means:

           (1) Work or operations, performed by you or on your behalf; and
           (2) Materials, parts or equipment furnishe4 in connection with such work or
           operations.

       b. Includes:

           (1) Warranties or representations made at any time with respect to the fitness,
           quality, durability, performance or use of ''your work''; and
           (2) The providing of or failure to provide warnings or instructions.

Id. at 146. The policy defines "impaired property'' as:

       [T]angible property, other than ''your product'' or ''your work'', that cannot be used
       or is less useful because:

       a. It incorporates ''your product'' or ''your work'' that is known or thought to be
          defective, deficient, inadequate or dangerous; or

                                                14
        b. You have failed to fulfill the terms of a contract or agreement;

        if such property can be restored to use by the repair, replacement, adjustment or
        removal of''your product" or ''your work" or your fn1:61Hng the terms ofthe contract
        or agreement.

Id. at 143.

        Penn National fails to meet its burden to show that the product recall exclusion applies.

Viewing the evidence in a light most favorable to Penn National, LinkOne's claim does not seek

indemnification for damages ''for loss of use, withdrawal, recall, inspection, repair, replacement,

adjustment, removal, or disposal of' ''your product'' or ''your work." Instead, LinkOne's claimed

damages are for damages to Mars's property suffered because of the brush contamjnation. The

claimed damages include losses concerning Mars's raw ingredients, finished products, and the loss

of use ofMars's production line. See [D.E. 40-3] 1-2. The claimed damages are not for "goods

or products ... manufactured, sold, handled, distributed or disposed ofby'' LinkOne, others trading

under LinkOne's name, or a person or orgamzation whose business or assets LinkOne acquired. Cf.

[D.E. 40-1] 133, 146. Additionally, the claimed damages are not for "[w]ork or operations,

performed by [LinkOne] or on [LinkOne' s] behalf' or for"[m]aterials, parts or equipment furnished

in connection with [LinkOne's] work or operations." Id. at 146.

       Likewise, the claimed damages are not for ''impaired property." The policy's definition of

impaired property requires that the property "can be restored to use by the repair, replacement,

adjustment or removal of '[LinkOne's] product' or '[LinkOne's] work."' Id. at 143. Mars's

damaged ingredients and finished products forwhichLinkOne seeks indemnification were destroyed

and disposed of and cannot be restored to use. See [D.E. 40-2] ff 7-19; [D.E. 40-3] 1-2. As for

Mars's loss of use of its production line, neither LinkOne's product nor its work was incorporated

into Mars' s production line, and neither party argues that LinkOne breached its contract with Mars.

Cf. [D.E.40-1] 143; seealsoRodgersBuilders,lnc. v.Lexingtonlns. Co.,No.3:15-cv-00110-MOC-

DSC, 2016 WL 1052623, at• 10 (W.D.N.C. Mar. 11, 2016) (unpublished). Accordingly, no rational

                                                15
jury could conclude that the claimed damages are excluded under the policy's product recall

exclusion.3

       Penn National also argues that LinkOne' s damages are excluded under the policy's "impaired

property or property not physically injured" exclusion. See [D.E. 43] 12-13; [D.E. 48] 6-7.

Specifically, Penn National argues that LinkOne has failed to present evidence that each and every

ingredient, finished product, or portion ofthe production line for which LinkOne seeks damages was

damagedbyLinkOne'sproduct. See [D.E. 43] 12-13; [D.E. 48] 6-7 (claimingthatthedamagesare

excluded, for instance, because the Mars products LinkOne lists in its claim do not "on their face"

contain LinkOne's contaminat~ product: "Chicken Blend Fresh").

       The impaired property exclusion is separate from the product recall exclusion and provides:

       m. Damage To Impaired Property Or Property Not Physically Injured

              "Property damage" to "impaired property'' or property that has not been
              physically injured, arising out of:

              (1) A defect, deficiency, inadequacy or dangerous condition in ''your product''
              or ''your work''; or
              (2) A delay or failure by you or anyone acting on your behalf to perform a
              contract or agreement in accordance with its terms.

       This exclusion does not apply to the loss of use of other property arising out of
       sudden and accidental physical injury to "your product'' or ''your work'' after it has
       been put to its intended use.

[D.E.40-1] 133. To prove the exclusion applies, Penn National must show that LinkOne's claimed

damages are for property damage to "impaired property'' or property ''not physically injured" by


       3
           Penn National also argues that even if the policy provides coverage for LinkOne's claim,
that the policy's "Product Recall Expense Coverage" and "Pennpac Plus" endorsements limit that
coverage. See [D.E. 35] 10-13. Underthecontract'splainlanguage,however, both.endorsements
fail to limit Section I, Coverage A, the coverage under which LinkOne seeks recovery. Rather, both
endorsements add additional coverages separate and apart from Coverage A. See [D.E. 40-1] 102,
157 (indicating that both endorsements are "added to Section I - Coverages" and not "added to
Section I - Coverages, Coverage A," the language the policy uses when it applies endorsements to
Coverage A). Thus, the Product Recall Expense Coverage and Penn Plus endorsements do not limit
LinkOne's recovery for damages claimed under Coverage A.

                                                 16
LinkOne's product, work, or LinkOne's delay or failure to fu1fi11 its contract with Mars.

       Penn National has not met its burden to show that the impaired property exclusion applies.

Viewing the evidence in a light most favorable to Penn National, no rational jury could find that

LinkOne's claim is one for damages to impaired property. Specifically, Mars's damages are not to

property that "can be restored to use by the repair, replacement, adjustment or removal of'

LinkOne's product or work or due to LinkOne's failure to fu1fi11 its contract with Mars.

Additionally, Penn National has presented no evidence to rebut LinkOne's evidence-including the

Nicholson declaration and Wright Exhibit 16-indicating that LinkOne's brush-contaminated

product physically injured Mars's ingredients, :finished goods, and production line. See [D.E. 40-2]

ff 7-19; [D.E. 40-3] 1-2. Penn National's contrary speculation does not suffice. See Beale, 769
F.2d at 214. Accordingly, no rational jury could find that the impaired property exclusion applies.

                                                 iii

       LinkOne has satisfied its burden to bring itself within the insuring language of the

commercial general liability policy. Penn National has failed to show that any policy exclusion

applies. Thus, even viewing the record in a light most favorable to Penn National, Penn National

breached the policy by failing to indemnify LinkOne for its damages claim. See,~ McLamb, 173

N.C. App. at 588, 619 S.E.2d at 580; Poor, 138 N.C. App. at 26, 530 S.E.2d at 843. Accordingly,

the court denies Penn National's motion for summary judgment on it declaratory relief claim and

grants LinkOne's motion for summary judgment on its breach of contract claim.

       As for damages, "[a] party injured by a breach of contract is entitled to be placed in the same

position he would have occupied if the contract had been performed, insofar as this can be done by

an award ofmoney damages." Hassett v. Dixie Furniture Co., 333 N.C. 307, 312-13, 425 S.E.2d

683,685 (1993); seePerfectingServ. Co. v. Prod. Dev. & SalesCo.,259N.C. 400,415,131 S.E.2d

9, 21 (1963); PleasantValleyPromenadev. Lechmere, Inc., 650N.C. App. 650,665,464 S.E.2d47,

59 (1995). LinkOne's evidence substantiates its claim for $1,003,200.30, an amount exceeding the

                                                 17
parties' commercial general liability coverage limit of $1,000,000.00.4 Accordingly, the court

awards Link:One ~1,000,000 in damages, the amount that Penn National should have paid under the

contract.

                                                 B.
        Penn National also moves for summary judgment on Link:One's unfair and deceptive acts

claim. North Carolina's unfair claims settlement practices act provides:

        (11) Unfair Claim Settlement Practices.-Committing or performing with such
        frequency as to indicate a general business practice of any of the following:
        Provided, however, that no violation ofthis subsection shall ofitself create any cause
        of action in favor of any person other than the Commissioner:



            c. Failing to adopt and implement reasonable standards for the prompt
            investigation of claims arising under insurance policies;

            d. Refusing to pay claims without conducting a reasonable investigation based
            upon all available information;



            f. Not attempting in good faith to effectuate prompt, fair and equitable
            settlements of claims in which liability has become reasonably clear;



       4
           Link:One is entitled to damages under Coverage A, which contains the policy's property
damage provision. This provision not only covers damages to Mars' s ingredients, :finished products,
and loss of use of its production line, but also for consequential damages. Beyond damages to its
tangible property, Mars's consequential dalµages included costs associated with labor charges and
disposal fees. See [D.E. 40-3] 1-2. Under the terms of the commercial general liability policy and
under North Carolina law, it is appropriate to include these consequential damages a.c:i damages
incurred "because of ... 'property damage[.]'" See [D.E. 40-1] 128, 142-146 (including no
definition of "damages"); see, e.g.• C.D. Spangler, 326 N.C. at 151-52, 388 S.E.2d at 568--69
(holding that the term damages, when undefined in an insurance policy, must be construed in favor
of the policyholder and includes costs for cleaning up contamination associated with an occurrence
causing property damage); see also 12 Couch on Ins. § 172:28 (3d ed. 2020) ("[I]t has been stated
that a construction that excludes consequential losses from coverage under a general liability policy
is not a reasonable interpretation of a policy which insures against all damages because of property
damage, nor is it one which comports with reasonable expectation of average lay purchaser of
insurance as to coverage afforded by policy.").

                                                 18
                h. Attempting to settle a claim for less than the amount to which a reasonable
                man would have believed he was entitled;



                m. Failing to promptly settle claims where liability has become reasonably clear,
                under one portion of the insurance policy coverage in order to influence
                settlements under other portions of the insurance policy coverage; and

                n. Failing to promptly provide a reasonable explanation of the basis in the
                insurance policy in relation to the facts or applicable law for denial of a claim
                or for the offer of a compromise settlement. ·

    N.C. Gen. Stat. § 58-63-15(11).

           Although N.C. Gen. Stat. § 58-63-15(11) does not include a priva~ cause of action, a

    plaintiff may obtain relief for violations ofN.C. Gen. Stat.§ 58-63-15(11) under N.C. Gen. Stat.§

    75-1.1 ("UDTPA"). See,~ Elliott v. Am. States Ins. Co., 883 F.3d 384, 396 (4th Cir. 2018)

    ("[T]he remedy for a violation of section 58-63-15 is the filing of a section 75-1.1 claim." (quotation

    omitted)); Burch v. Lititz Mut. Ins. Co., No. 7:12-CV-107-FL, 2013 WL 6080191, at *8-9

    (E.D.N.C. Nov. 19, 2013) (unpublished). In order to establish a prima facie case under the UDTPA,

    a plaintiff must show: "(l) an unfair or deceptive act or practice, (2) in or affecting commerce, and

    (3)whichproximatelycausedinjurytoplaintiffs." Grayv.N.C.Ins. UnderwritingAss'n,352N.C.

    61, 68,529 S.E.2d 676,681 (2000); see N.C. Gen. Stat. § 75-1.1; Kelly v. Ga.-Pac. LLC, 671 F.

    Supp. 2d 785, 798-99 (E.D.N.C. 2009) (collecting cases). "[W]hether an act or practice is an unfair

    or deceptive practice ... is a question oflaw for the court." Gray~ 352 N .C. at 68, 529 S.E.2d at 681.

    Conduct that violates N.C. Gen. Stat. § 58-63-15(11) is an unfair and deceptive act or practice under

-   the UDTPA because "such conduct is inherently unfair, unscrupulous, imJnoral, and injurious to

    consumers." Id. at 71, 529 S.E.2d at 683; see Country Club of Johnston Cnty., Inc. v. U.S. Fid. & ·

    Guar. Co., 150 N.C. App. 231,246,563 S.E.2d 269,279 (2002). Moreover, although N.C. Gen.

    Stat.§ 58-63-15(11) requires a showing of a "frequency indicating a 'general business practice,"'

    a claim brought under the UDTPA does not require a frequency showing. Gray, 352 N.C. at 71, 529


                                                      19
S.E.2d at 683; see Westchester Fire Ins. Co. v. Johnson, 221 F. Supp. 2d 637, 643-44 (M.D.N.C.

2002). Thus, N.C. Gen. Stat.§ 58-63-15(11) provides "examples of conduct [supporting] a finding

of unfair or deceptive acts or practices." Johnson, 221 F. Supp. 2d at 644 (quotation omitted).

       Penn National argues that the evidence shows that Penn National properly and fairly handled

LinkOne' s claim and expeditiously pursued a declaratory judgment action to ensure that the parties'

respective rights were adjudicated. See [D.E. 35] 14-16; [D.E. 48] 8. LinkOne responds that it has

presented evidence from which a rational jury could find that Penn National violated the UDTPA.

See [D.E. 45] 19-27.5

       Viewing the record in a light most favorable to LinkOne, Penn National is not entitled to

summary judgment on LinkOne's UDTPA claim. LinkOne submitted its claim to Penn National in

August 2018, but Penn National halted its investigation into LinkOne's claims in October 2018

because Mars required Penn National to sign non-disclosure agreements before it would provide

Penn National with documents and information it needed to evaluate LinkOne's claims. See [D.E.

40-2] ff 21-25; [D.E. 40-5] 5; [D.E. 47-2] 8-10, 20-23, 68-69; [D.E. 47-3] 6-7; [D.E. 47-4]. Penn

National did not consult with counsel about the non-disclosure agreements, but continued to use

potential legal issues associated with Mars' s non-disclosure agreement requirement as an excuse to

not investigate further. See [D.E. 47-2] 20-23, 40--42, 68-69; [D.E. 47-3] 28-29. LinkOne's

evidence also shows that Penn National offered LinkOne $33,122.87 for the plant downtime portion

of its claim, but required as a condition for payment that LinkOne release Penn National from all

other claims. See [D.E. 40-10] 1-3; [D.E. 47-3] 35-36. Additionally, althoughPennNationalhad


       5
          Penn National does not argue that LinkOne has failed to show that Penn National's
insurance activities and practices are "in and affecting commerce" or that they ''proximately caused
injury"toLinkOne. See [D.E. 35,48]; seealsoN.C. Gen. Stat.§ 75-1.l(b); Pearcev.Am. Def.Life
Ins. Co., 316 N.C. 461, 469, 343 S.E.2d 174, 179 (1986) ("The business of insurance is
unquestionably in commerce[.]" (quotation omitted)); Vazquez v. Allstate Ins. Co., 137 N.C. App.
741, 744--45, 529 S.E.2d 480, 482 (2000) (holding that a plaintiff suffers an injury when an
insurance company wrongfully delays payment of moneys owed under the policy).

                                                20
                                                                                                        r




all the information necessary to make a settlement offer regarding Mars' s plant downtime damagei;

in October 2018, Penn National waited until March 2019 to make its settlement offer. See [D.E. 40-

10] 1-3; [D.E. 47-2] 9--10, 68. Moreover, Penn National's March 2019 settlement offer did not

explain why the plant downtime damages were covered but the otlier claimed damages were not.

See [D.E. 40-10] 1-3.

         Viewing the evidence in the light most favorable to LinkOne, a rational jury could find that

PennNational violatedN.C. Gen. Stat.§ 58-63-15(11)and, therefore, violatedN.C. Gen. Stat.§ 75-

1.1. See N.C. Gen. Stat. §§ 58-63-15(11), 75-1.1; Gray, 352 N.C. at 71, 529 S.E.2d at 683.

Accordingly, the court denies PennNational'smotionfor summaryjudgment onLinkOne's UDTPA

claim.

                                                 m.
         In sum, the court DENIES plaintiff's motion for summary judgment [D.E. 34], GRANTS

defendant's motion for summary judgment [D.E. 37], and AWARDS defendant $1,000,000 on

defendant's breach of contract counterclaim. Interest shall accrue at the legal rate. The court

DENIES plaintiff's motion for summary judgment on defendant's UDTPA counterclaim. The

parties shall engage in a court-hosted settlement conference with Magistrate Judge James E. Gates.

If the case fails to settle, the court will schedule a trial on the UDTPA claim.

         SO ORDERED. This _8_ day of June 2021.




                                                          ~SC.DEVER ID
                                                          United States District Judge




                                                 21
